EXHIBIT 10.5
 
AGREEMENT

 
This AGREEMENT (“Agreement”) is made and entered into as of July 20, 2007
between JMAR Technologies, Inc., a Delaware corporation (the “Company”), and
Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”).
 
R E C I T A L S
 
WHEREAS, Laurus currently owns shares of the Company’s Series G, I and J
Cumulative Convertible Preferred Stock (as each may be amended, modified or
supplemented from time to time, collectively, the “Preferred Stock”);


WHEREAS, the Company and Laurus have agreed that the Company will sell and
Laurus will purchase an aggregate of 3,500 shares of its Series J Cumulative
Convertible Preferred Stock for an aggregate purchase price of up to $3,500,000
to be funded in increments upon each respective purchase of Series J Preferred
Stock; and


WHEREAS, based on current trading prices for the Company’s Common Stock, the
Company does not have sufficient authorized shares of Common Stock to allow for
issuance of the full amount of Series J Preferred Stock which is convertible at
such prices; and


WHEREAS, the Company proposes to call a Special Meeting of its Stockholders to
approve an amendment to the Company’s Certificate of Incorporation to increase
the authorized number of shares of Common Stock from 80,000,000 to 400,000,000
and will prepare and file a Proxy Statement with the SEC in connection
therewith;


WHEREAS, the Company has requested that Laurus agree to amend certain of the
Company securities its holds to provide that such securities are only
exercisable or convertible following the approval by the Company’s stockholders
of such amendment;


NOW, THEREFORE, in consideration of the representations and warranties contained
herein, the sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:


 
A G R E E M E N T


1.
AMENDMENT OF OUTSTANDING SECURITIES.

 
1.1           Amendment of Outstanding Securities: Laurus hereby agrees to amend
the outstanding securities set forth in this Section 1.1 (“Outstanding
Securities”) to provide that such securities may not be exercised or converted,
as the case may be, into shares of Common Stock unless and until the Company’s
stockholders have approved the amendment of the Company’s Certificate of
Incorporation to increase the number of the Company’s authorized shares of
Common Stock from 80,000,000 to 400,000,000.  The Outstanding Securities consist
of 1) those shares of Series G and Series I Preferred Stock with a stated value
of $817,600 that were amended on July 5, 2007 to reduce their conversion price
to $0.1022; and 2) the shares of Series J Preferred Stock with a stated value of
$408,800 with a conversion price of $0.1022 that were issued on July 5, 2007.
 
 
 

--------------------------------------------------------------------------------

 
1.2           Amendment as to Future Issued Securities:  Laurus agrees that up
to another $817,600 of Series J Preferred Stock to be issued and up to another
$1,635,200 of Series G and Series I Preferred Stock as to which the respective
conversion prices will be reduced (together, the “Proposed Securities”) may not
be converted into shares of Common Stock unless and until the Company’s
stockholders have approved the amendment of the Company’s Certificate of
Incorporation to increase the number of the Company’s authorized shares of
Common Stock from 80,000,000 to 400,000,000.
 
2.
COVENANTS BY THE COMPANY.

 
2.1           The Company agrees that by no later than August 10, 2007 it will
file a Preliminary Proxy Statement with the SEC which includes a proposal for
shareholder approval of the above-described amendment to the Company’s
Certificate of Incorporation (the “Proposal”).  If no comments are received from
the SEC within the ten day comment period, the Company will file its Definitive
Proxy Statement promptly thereafter.  If the Company receives comments on the
Proxy Statement from the SEC, the Company will use its best efforts to address
and resolve any such comments and file a Definitive Proxy Statement with the SEC
by no later than September 15, 2007.
 
2.2           The Company will schedule a Special Meeting of the Stockholders to
approve the Proposal for a date that is 45 days after filing of the Definitive
Proxy Statement.  The Company agrees to use its best efforts to obtain the
approval by its stockholders of the Proposal.  Within two business days
following receipt of shareholder approval of the Proposal, the Company shall
file a Certificate of Amendment with the Delaware Secretary of State.
 
2.3           Immediately following the filing of the Certificate of Amendment
with the Delaware Secretary of State, the Outstanding Securities and the
Proposed Securities will be amended to eliminate the restriction on conversion
or exercise imposed by Section 1.1 and 1.2 above.
 
3.
GENERAL PROVISIONS.

 
3.1           Governing Law.  This Agreement shall be governed by and construed
under the internal laws of the State of Delaware without reference to principles
of conflict of laws or choice of laws.
 
3.2           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
3.3           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and Laurus.
 
3.4           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.
 
3.5           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.
 
 
2

--------------------------------------------------------------------------------

 
3.6           Further Assurances.  From and after the date of this Agreement,
upon the request of Laurus or the Company, the Company and Laurus shall execute
and deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.


 
IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date set forth in the first paragraph hereof.
 
 
JMAR Technologies, Inc.
 
By:   /s/ C. NEIL BEER
Name:  Dr. C. Neil Beer
Title:  Chief Executive Officer
Address:  10905 Technology Place
San Diego, California 92127
Laurus Master Fund, Ltd.
 
By:  /s/ EUGENE GRIN
Name:   Eugene Grin, Director
Address:                LAURUS MASTER FUND, LTD.
c/o Ironshore Corporate Services Ltd.
P.O. Box 1234 G.T., Queensgate House, South Church Street
Grand Cayman, Cayman Islands
   



 
 
3